EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please CANCEL claims 20-21

Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-21 directed to a method non-elected without traverse.  Accordingly, claims 20-21 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, or render obvious, the clothes care apparatus as recited by either claim 9 or 19. There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Yoo et al. (US 2011/0030147) or Nam (US 2018/0298549), to provide the water level sensor, inputter, and controller configured as claimed.  In contrast to the claimed invention, Yoo discloses a clothes treating apparatus having a water supply tank (90), a water supply pump (paragraph 121), a steam generator (25), a drain pump (85), a water collecting tank (29), another drain pump (27), and a drain chamber (70).  When water is stored in the water supply tank (90) for a long period of time, the water is automatically drained or drained upon input of a water supply tank draining signal by a user (Figure 4: S30A, S30B).  In contrast to the claimed invention, Nam discloses a clothes treating apparatus having steam unit (40) and that as a steamer is used, impurities gather within the tank, degrading the accuracy of the water level sensor (paragraph 13). In cases where a control unit determines whether to supply water to the steamer using only the water level sensor, a problem may arise in which water in the tank may overflow or may be insufficient (paragraph 13).  In cases where a water level of the tank is erroneously detected to be high although water of the tank is insufficient, water is not supplied to the tank and heat may be applied to the tank without water (paragraph 14).  When it is determined that a steam operation was performed before a dry operation was performed, the control unit may detect information related to a water level of the steam unit, and when it is determined that a water level of the steam unit exceeds a predetermined water level value, the control unit may determine that the water level is erroneously sensed (paragraph 132).  If a second water level sensor (602) is on, the control unit determines the water level of the tank is erroneously sensed, a water supply valve (604) and water supply pump (605) connected to transfer water to the steam unit are operated to fill the tank regardless of the sensing result (paragraph 139, 142- 143, 151-152; Figure 7: 704-708a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711